390 F.2d 877
68-1 USTC  P 9271
Edward A. JACOBS, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 17634.
United States Court of Appeals Sixth Circuit.
Feb. 28, 1968.

Stuart A. Smith, Department of Justice, Washington, D.C., Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Jonathan S. Cohen, Attorneys, Department of Justice, Washington, D.C., on the brief; Robert M. Draper, U.S. Atty., E. Winther McCroom, Asst. U.S. Atty., Cincinnati, Ohio, of counsel, for appellant.
George E. Fee, Cincinnati, Ohio, Henry H. Hersch, James J. Ryan, Cincinnati, Ohio, on the brief, for appellee.
Before McCREE and COMBS, Circuit Judges, and McALLISTER, Senior circuit judge.

ORDER.

1
This is an appeal from a judgment of the District Court in favor of appellee in a tax refund suit.  Upon consideration, it is ordered that the judgment of the District Court be, and hereby is, affirmed for the reasons set forth in that Court's opinion, 280 F. Supp. 437.